COLEMAN, Justice.
Petitioner appeals from a judgment of the circuit court denying relief on petitioner’s application for a writ of error coram nobis.
In 1951, petitioner was convicted of murder in the first degree and sentenced to imprisonment for life. We understand that he now contends that his conviction was illegal and unconstitutional.
After .hearing, at which petitioner was represented by counsel, the trial judge entered a comprehensive opinion stating why petitioner is not entitled to relief. No new question of law appears to be involved. We think the evidence supports the findings of fact.
Further extension of this opinion would serve no useful purpose.
The judgment appealed from is affirmed.
Affirmed.
LIVINGSTON, C. J., and LAWSON and GOODWYN, JJ., concur.